Citation Nr: 0113542	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to July 15, 1997 for a 
grant of service connection for generalized anxiety disorder.

(The issue of whether a February 1985 decision of the Board 
of Veterans' Appeals (Board) denying service connection for 
generalized anxiety disorder should be revised or reversed on 
the basis of clear and unmistakable error (CUE) is the 
subject of a separate appellate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO entered a 
decision in January 1998 granting service connection for 
generalized anxiety disorder, effective July 15, 1997.  
Thereafter, the veteran expressed disagreement with the 
effective date assigned for the grant of service connection.  
A February 1999 statement of the case identified the issue as 
service connection for generalized anxiety disorder.  The 
statement of the case referenced the evidence relied upon in 
determining the effective date for a grant of service 
connection for generalized anxiety disorder and set forth 
pertinent law and regulations with respect to effective 
dates.  A November 1999 supplemental statement of the case 
specifically identified entitlement to an earlier effective 
date for a grant of service connection for generalized 
anxiety disorder as the issue on appeal.  


FINDINGS OF FACT

1.  The Board issued a decision in February 1985 denying 
service connection for an acquired psychiatric disorder.

2.  Service connection for generalized anxiety disorder was 
granted effective July 15, 1997, the date of receipt of a 
reopened claim for service connection for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The Board's February 1985 decision which denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7104 (West 1991).

2.  An effective date for a grant of service connection for 
generalized anxiety disorder prior to July 15, 1997 is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board issued a decision in February 1985 on the issue of 
issue of service connection for an acquired psychiatric 
disorder.  In that decision, the Board denied service 
connection for an acquired psychiatric disorder; 
additionally, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for an acquired psychiatric disorder.  The 
evidence referenced below was associated with record 
subsequent to the Board's February 1985 decision, which is 
the most recent final disallowance of the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.  

The veteran's VA treating psychologist, in a letter dated in 
December 1985, advised that "emotionally unstable 
personality" was not a diagnosis recognized by the 
Diagnostic and Statistical Manual of Mental Disorders.  He 
noted that the diagnosis of "emotionally unstable 
personality" had been discontinued in 1968, having been 
redefined by the diagnosis of "hysterical personality."


The veteran was evaluated at a VA outpatient clinic in August 
1995.  He gave a history of anxiety.  On mental status 
examination, affect was perhaps mildly anxious.  The 
provisional diagnosis was generalized anxiety disorder.

A reopened claim of entitlement to service connection for a 
nervous condition was received by the RO on July 15, 1997.  

VA clinical records, dated from 1994 through 1997, were 
received in support of the veteran's application to reopen a 
claim for service connection for a nervous condition.  They 
reflect that, in June 1996, the veteran had been prescribed 
various psychotropic medications.  In July 1997, it was 
indicated that the veteran's diagnoses included anxiety 
disorder.  His medications included Buspar and Prozac.  A 
notation was made that the veteran was stable psychiatrically 
and that he intended to stay away from drugs and alcohol.  
The impressions were generalized anxiety disorder, 
polysubstance abuse, and personality disorder.


The veteran's VA treating psychologist, in a letter dated in 
July 1997, expressed his opinion that service connection was 
warranted for generalized anxiety disorder.  According to the 
letter, the veteran had been in military service from 1969 
until 1972; during the course of his military service, the 
veteran had developed anxiety disorder and was prescribed 
anxiolytic medication.  He had continued until the present to 
take anxiolytic medication.  Further, the VA treating 
psychologist stated that the veteran did not have anxiety 
symptoms nor was he medicated for a personality disorder 
prior to service.  He believed that the 1972 VA diagnosis of 
personality disorder was not supported by the medical data 
available at the time.


A VA psychiatric examination was performed in October 1997.  
The veteran indicated that he had experienced depression and 
panic attacks since service.  Findings on mental status 
evaluation were recorded.  The assessment was that the 
veteran suffered from both anxiety and depression.

In a statement dated in August 1999, the veteran's VA 
treating psychologist sets forth his opinion that the veteran 
had suffered from generalized anxiety disorder since his time 
in military service.  He goes on to note that the veteran had 
been treated with anxiolytic medication since service, a 
medication appropriate for generalized anxiety disorder, not 
a personality disorder, as personality disorders are not 
amenable to treatment with anxiolytics.


The veteran's representative, in a statement dated in 
November 2000, argues that the veteran is entitled to an 
earlier effective date for a grant of service connection for 
a psychiatric disability-specifically, January 17, 1972, the 
date of receipt of an original claim for service connection 
for a psychiatric disability, or October 12, 1982, the date 
of receipt of a reopened claim for service connection for a 
psychiatric disability.  In this regard, the Board's 
attention is called to the September 1983 statement from the 
veteran's VA treating psychologist, which was placed in the 
claims folder on October 3, 1983.  It set forth the opinion 
that the veteran's anxiety disorder had its onset during 
service.  Further, it is claimed that no psychiatric 
disorders were noted on the preentrance physical examination, 
and therefore, the veteran was entitled to the presumption of 
soundness at enlistment.  It is stated that the veteran was 
first treated for a nervous condition during service.  It is 
maintained that prior denials of service connection based on 
a personality disorder or developmental defect were 
contradictory to the presumption of soundness.

II.  Analysis

Under applicable legal criteria, a decision of the Board is 
final.  38 U.S.C.A. § 7104 (West 1991).  However, a claim may 
be reopened if new and material evidence is submitted. 38 
U.S.C.A. § 5108 (West 1991).  


Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  

The effective date of a grant of compensation, based on 
submission of a reopened claim, will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r) (2000).


It is alleged that service connection for generalized anxiety 
disorder should be granted effective to January 1972 or, at 
latest, to October 1982.  A review of the record shows that a 
February 1985 Board decision was the last final disallowance 
of the veteran's claim of service connection for an acquired 
psychiatric disorder. 

A reopened claim for service connection for a acquired 
psychiatric disorder was received on July 15, 1997.  
Thereafter, evidence was added to the record linking the 
veteran's current generalized anxiety disorder to military 
service.  In particular, that evidence included the July 1997 
report from the veteran's VA treating psychologist.  After 
reviewing the record, the RO granted service connection for 
generalized anxiety disorder, effective July 15, 1997, the 
date of receipt of a reopened claim for service connection 
for an acquired psychiatric disorder.  On the facts of this 
case, the effective date of a grant of service connection for 
generalized anxiety disorder simply cannot be fixed earlier 
than July 15, 1997, the date of receipt of a claim reopened 
after final disallowance.  

The Board has taken note of contentions regarding a September 
1983 statement from the veteran's VA treating psychologist 
suggesting service onset of the veteran's psychiatric 
condition.  The Board has also considered contentions 
regarding VA's failure to apply the presumption of soundness 
in earlier final disallowances of claims of service 
connection for a psychiatric disorder.  These contentions 
concern the significance of evidence previously before 
decision makers, as well as misapplication of governing 
regulations.  The Board has construed these contentions to be 
allegations of CUE, and they are addressed in a separate 
decision regarding a motion to revise or reverse the Board's 
February 1985 decision denying service connection for an 
acquired psychiatric disorder.  The decision on the motion 
alleging CUE will be dispatched at the same time as this 
decision regarding the effective date issue.




ORDER

An effective date prior to July 15, 1997 for a grant of 
service connection for generalized anxiety disorder is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

